     Case 20-00397-ELG                      Doc 146 Filed 07/06/21             Entered 07/06/21 11:44:58                   Desc Ch 7
                                                First Mtg Corp POC             Page 1 of 5

Information to identify the case:
Debtor
               ETS of Washington LLC                                                EIN:   46−1534442
               Name

United States Bankruptcy Court     United States Bankruptcy Court for the           Date case filed in chapter:    11      9/28/20
District of Columbia
                                                   Date case converted to chapter: 7
Case number:20−00397−ELG                                                                                                  5/24/21

Official Form 309D (For Corporations or Partnerships)
Notice of Chapter 7 Bankruptcy Case −− Proof of Claim Deadline Set                                                                       10/20

For the debtor listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has been
entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtor or the debtor's property. For example, while the stay is in effect, creditors cannot
sue, assert a deficiency, repossess property, or otherwise try to collect from the debtor. Creditors cannot demand repayment
from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and punitive damages
and attorney's fees.

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at https://pacer.uscourts.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

Do not file this notice with any proof of claim or other filing in the case.
1. Debtor's full name                       ETS of Washington LLC
2. All other names used in the
   last 8 years
3. Address                                  c/o Kenneth L. Samuelson, Esq.
                                            Samuelson Law, LLC
                                            2020 Pennsylvania Avenue, NW, #417
                                            Washington, DC 20006
4. Debtor's attorney                        None                                                 Contact phone _____________
   Name and address                                                                              Email:

5. Bankruptcy trustee                       William Douglas White                                Contact phone 703−770−9265
   Name and address                         McCarthy & White PLLC                                Email: wdw@mccarthywhite.com
                                            8205 Pettit Court
                                            22102
                                            Mclean, VA 22102
6. Bankruptcy clerk's office                E. Barrett Prettyman U. S. Courthouse                Hours open:
    Documents in this case may be filed     333 Constitution Ave, NW #1225                       9:00 am − 4:00 pm Monday to Friday
    at this address.                        Washington, DC 20001
    You may inspect all records filed in
    this case at this office or online at                                                        Contact phone (202) 354−3280
    https://pacer.uscourts.gov.
                                                                                                 Date: 7/6/21
7. Meeting of creditors                     July 8, 2021 at 09:00 AM                         Location:
    The debtor's representative must                                                         Telephone #: (877) 952−6167,
    attend the meeting to be questioned
    under oath.                             The meeting may be continued or adjourned to a Passcode: 7604886
    Creditors may attend, but are not       later date. If so, the date will be on the court
    required to do so.                      docket.
                                                                                                              For more information, see page 2 >
Official Form 309D (For Corporations or Partnerships) Notice of Chapter 7 Bankruptcy Case −− Proof of Claim Deadline Set                  page 1
     Case 20-00397-ELG                  Doc 146 Filed 07/06/21                         Entered 07/06/21 11:44:58                        Desc Ch 7
                                            First Mtg Corp POC                         Page 2 of 5
Debtor ETS of Washington LLC                                                                                             Case number 20−00397−ELG

8. Deadlines                            Deadline for all creditors to file a proof of claim Filing deadline: __________
   The bankruptcy clerk's office must   (except governmental units):
   receive proofs of claim by the
   following deadlines.                 Deadline for governmental units to file a proof Filing deadline: __________
                                        of claim:
                                        A proof of claim is a signed statement describing a creditor's claim. A proof of claim form may be obtained at
                                        www.uscourts.gov or any bankruptcy clerk's office. If you do not file a proof of claim by the deadline, you might
                                        not be paid on your claim. To be paid, you must file a proof of claim even if your claim is listed in the schedules
                                        that the debtor filed.
                                        Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a proof of
                                        claim submits the creditor to the jurisdiction of the bankruptcy court, with consequences a lawyer can explain.
                                        For example, a secured creditor who files a proof of claim may surrender important nonmonetary rights,
                                        including the right to a jury trial.


9. Creditors with a foreign             If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
   address                              asking the court to extend the deadlines in this notice. Consult an attorney familiar with United
                                        States bankruptcy law if you have any questions about your rights in this case.

10. Liquidation of the debtor's         The bankruptcy trustee listed on the front of this notice will collect and sell the debtor's
    property and payment of             property. If the trustee can collect enough money, creditors may be paid some or all of the
    creditors' claims                   debts owed to them, in the order specified by the Bankruptcy Code. To ensure you receive
                                        any share of that money, you must file a proof of claim, as described above.
Official Form 309D (For Corporations or Partnerships) Notice of Chapter 7 Bankruptcy Case −− Proof of Claim Deadline Set                        page 2




                                             BANKRUPTCY INFORMATION SHEET

BANKRUPTCY LAW IS A FEDERAL LAW. THIS SHEET PROVIDES YOU WITH GENERAL
INFORMATION ABOUT WHAT HAPPENS IN A BANKRUPTCY CASE. THE INFORMATION HERE IS
NOT COMPLETE. YOU MAY NEED LEGAL ADVICE.

WHEN YOU FILE BANKRUPTCY

You can choose the kind of bankruptcy that best meets your needs (provided you meet certain qualifications):
Chapter 7 − A trustee is appointed to take over your property. Any property of value will be sold or turned into
money to pay your creditors. You may be able to keep some personal items and possibly real estate depending on the
law of the State where you live and applicable federal laws.

Chapter 13 − You can usually keep your property, but you must earn wages or have some other source of regular
income and you must agree to pay part of your income to your creditors. The court must approve your repayment
plan and your budget. A trustee is appointed and will collect the payments from you, pay your creditors, and make
sure you live up to the terms of your repayment plan.

Chapter 12 − Like chapter 13, but it is only for family farmers and family fishermen.

Chapter 11 − This is used mostly by businesses. In chapter 11, you may continue to operate your business, but your
creditors and the court must approve a plan to repay your debts. There is no trustee unless the judge decides that one
is necessary; if a trustee is appointed, the trustee takes control of your business and property.

If you have already filed bankruptcy under chapter 7, you may be able to change your case to another chapter.

Your bankruptcy may be reported on your credit record for as long as ten years. It can affect your ability to receive
credit in the future.

WHAT IS A BANKRUPTCY DISCHARGE AND HOW DOES IT OPERATE?

One of the reasons people file bankruptcy is to get a "discharge." A discharge is a court order which states that you do
not have to pay most of your debts. Some debts cannot be discharged. For example, you cannot discharge debts for
    Case 20-00397-ELG            Doc 146 Filed 07/06/21            Entered 07/06/21 11:44:58            Desc Ch 7
                                     First Mtg Corp POC            Page 3 of 5
most
 − taxes;
 − child support;
 − alimony;
 − most student loans;
 − court fines and criminal restitution; and
 − personal injury caused by driving drunk or under the influence of drugs.

The discharge only applies to debts that arose before the date you filed. Also, if the judge finds that you received
money or property by fraud, that debt may not be discharged.

It is important to list all your property and debts in your bankruptcy schedules. If you do not list a debt, for example,
it is possible the debt will not be discharged. The judge can also deny your discharge if you do something dishonest in
connection with your bankruptcy case, such as destroy or hide property, falsify records, or lie, or if you disobey a
court order.

You can only receive a chapter 7 discharge once every eight years. Other rules may apply if you previously received
a discharge in a chapter 13 case. No one can make you pay a debt that has been discharged, but you can voluntarily
pay any debt you wish to pay. You do not have to sign a reaffirmation agreement (see below) or any other kind of
document to do this.

Some creditors hold a secured claim (for example, the bank that holds the mortgage on your house or the loan
company that has a lien on your car). You do not have to pay a secured claim if the debt is discharged, but the
creditor can still take the property.


WHAT IS A REAFFIRMATION AGREEMENT?

Even if a debt can be discharged, you may have special reasons why you want to promise to pay it. For example, you
may want to work out a plan with the bank to keep your car. To promise to pay that debt, you must sign and file a
reaffirmation agreement with the court. Reaffirmation agreements are under special rules and are voluntary. They are
not required by bankruptcy law or by any other law. Reaffirmation agreements−

  − must be voluntary;
  − must not place too heavy a burden on you or your family;
  − must be in your best interest; and
  − can be canceled any time before the court issues your discharge or within 60 days after the agreement is filed
with the court, whichever gives you the most time.

If you are an individual and you are not represented by an attorney, the court must hold a hearing to decide whether to
approve the reaffirmation agreement. The agreement will not be legally binding until the court approves it.

If you reaffirm a debt and then fail to pay it, you owe the debt the same as though there was no bankruptcy. The debt
will not be discharged, and the creditor can take action to recover any property on which it has a lien or mortgage.
The creditor can also take legal action to recover a judgment against you.

IF YOU WANT MORE INFORMATION OR HAVE ANY QUESTIONS ABOUT HOW THE
BANKRUPTCY LAWS AFFECT YOU, YOU MAY NEED LEGAL ADVICE. THE TRUSTEE IN YOUR
CASE IS NOT RESPONSIBLE FOR GIVING YOU LEGAL ADVICE.

Text Revised 10/05
    Case 20-00397-ELG           Doc 146 Filed 07/06/21            Entered 07/06/21 11:44:58           Desc Ch 7
                                    First Mtg Corp POC            Page 4 of 5




                    NOTICE FROM THE OFFICE OF THE UNITED STATES TRUSTEE

     INSTRUCTIONS AND INFORMATION FOR PARTICIPATION IN TELEPHONIC SECTION 341
                       MEETINGS IN THE DISTRICT OF COLUMBIA

Because of developing issues with the COVID−19 virus and the national declaration of emergency by the President
of the United States, all §341 Meetings of Creditors ("Meetings") will be conducted remotely. The information to
participate in §341 Meeting of Creditors ("Meeting") is set forth below. All parties are encouraged to contact the case
trustee or check the docket for up−to−date information.

The guiding principle to this procedure is to avoid in−person contact, both during the Meetings and in
preparation for the Meetings, even if that means that Meetings cannot be concluded because certain
documents have to be provided at a later time.

Zoom Instructions:
   − By Video: Five minutes before the scheduled time, go to: zoom.us/join and enter the Zoom ID and password
listed below next to the presiding trustee. Wait in the waiting room until you are brought into the conference. Mute
your mic until your case is called.
   − By Telephone: Five minutes before the scheduled time, dial 301−715−8592 and enter the Zoom ID and password
listed below next to the presiding trustee. Place your phone on mute until your case is called.

Telephonic Instructions:
  − Five minutes before the scheduled time, dial the call−in number and enter the passcode listed below next to the
presiding trustee. Place your phone on mute until your case is called.

Conference Guidelines:
1. Attend from a quiet area where there is as little background noise as possible.
2. As more than one Meeting will be held during this period, listen for your case to be called. When your case is
called, unmute and identify yourself.
3. Please do not speak while the trustee is talking.
4. If any party is attending the Meeting from the same location as another party, which is discouraged, except for
persons who live in the same household, use separate devices to participate.
       Case 20-00397-ELG         Doc 146 Filed 07/06/21            Entered 07/06/21 11:44:58           Desc Ch 7
                                     First Mtg Corp POC            Page 5 of 5
5. Once the Meeting is finished, hang up or disconnect.
6. If you become disconnected before your Meeting is finished, call back.
7. If you are participating by phone:
   a. When speaking during your case, identify yourself.
   b. You must use a touch−tone phone to participate. A landline is preferred, do not use a speakerphone.
   c. Do not put the phone on hold at any time after the call is connected.
8. No Recording: The Meetings will be recorded by the trustee or United States Trustee. Any other recordings are
prohibited by law.

Bankruptcy Documents: Subject to the guiding principle of avoiding in−person contact, Debtors should be prepared
and have in front of them copies of documents on which they can reasonably expect to be examined (petition,
schedules, statement of financial affairs, tax returns, etc.) or any documents the trustee has indicated in advance that
debtors should have available for questioning. Documents should be provided to the trustee according to normal
requirements when possible.

Debtor Identification: Debtors should provide copies of their photo identification and proof of Social Security
number to the presiding trustee at least 5 days prior to the Meeting. Copies may be provided through debtor's counsel
or directly to the presiding trustee if unrepresented. If such proof has not been provided, the 341 meeting will be held
as scheduled, but will not be concluded until the trustee has received proof of identification. You will receive more
specific instructions prior to your Meeting. Debtor's counsel must verify on the record that they have confirmed their
client's identity prior to the Meeting.




                                           District of Columbia Meetings
   Chapter            Trustee             Instructions            Meeting Contact                  Meeting Code
       11           U.S. Trustee          Telephonic           Call: (877)−465−7076             Passcode: 7191296#1
        7        William D. White         Telephonic           Call: (877)−952−6167             Passcode: 7604886#
        7          Marc E. Albert            Zoom            Zoom ID: 996−2902−1265              Passcode: 246830
        7          Bryan S. Ross             Zoom             Zoom ID: 378−279−2702                Passcode: 1776
        7        Wendell Webster             Zoom             Zoom ID: 665−536−6946              Passcode: 351580
    13            Rebecca Herr             Zoom          Zoom ID: 928−206−6146            Passcode: 132613
1(If
   you would like to participate in the TEAMS/Video conference for Chapter 11 341 Hearings, please e−mail
USTPRegion04.DC.ECF@USDOJ.GOV for the meeting information.
